Conger, J. A general demurrer was sustained to the foregoing declaration, and we think properly. The power of the city to extend water mains, or to maintain them in particular places is, in its nature, legislative and governmental, and must of necessity be discretionary. If municipal authorities were compelled to construct or maintain water pipes, whenever courts or juries might think proper, there would be an entire subversion of municipal government and control. Grant v. Erie, 69 Pa. St. 420; Mendel v. Wheeling, 28 W. Va. 233; Dillon on Municipal Corp., Secs. 723,774; Wilson v. Mayor of N. Y., 1 Denio, 595; Cooley’s Constitutional Limitation, 208, 209. Appellant insists that he ought to recover under this declaration; “The amount expended in making the connection with the main pipe, and the amount of the water tax paid, or a proportionate part thereof, to be proved to the jury.” It is not alleged that there was any unexpired time covered by his license, or water tax paid; and for expenses in making a connection with a main which the city authorities believe to be to the public interest to abandon, there can be no recovery. The judgment of the Circuit Court will be affirmed. Judgment affirmed.